DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, the recited plurality of first locking pin receipt openings and the recited plurality of second locking pin receipt openings are generally confusing as they appear to constitute double inclusions of the first locking pin receipt opening and the second locking pin receipt opening respectively of the base claim.  
Claim 5, in view of the above, “the first locking pin receipt openings” and “the second locking pin receipt openings” lack clear antecedent basis.
Claim 11, “one of the attachment holes are slots” is generally awkward and not wholly understood.
Claim 16, “one of the attachment holes are slots” is generally awkward and not wholly understood.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnsen ‘656.
Johnsen teaches an auto-rack railroad car vehicle wheel chock hanger (figure 1) comprising a mounting base (flat base sheet portion at 12) configured to be attached to a side wall panel (34) of an auto-rack railroad car and including a plurality of spaced apart attachment holes (28), a first locking pin receiver (14+) connected to and extending transversely from the mounting base and defining a first locking pin receipt opening (at 26), and a second locking pin receiver (at 16+) connected to and extending transversely from the mounting base and defining a second locking pin receipt opening. The locking pin receivers are configured to co- act to hold a vehicle wheel chock (figure 4).  
Regarding claim 1, pins 18, 24 serve to lock an engaged chock in place and the relied upon pin receiving structures 14,16+ with receiving apertures 26 are deemed fairly readable on locking pin receivers as broadly claimed.  Additionally note, applicant’s disclosed locking pin receivers (130, 170) of the instant invention) define flanges/legs of a U-shaped element similar to the relied upon locking pin receiver flanges/legs of a U-shaped element of Johnsen – compare instant figure 6 to Johnsen’s figure 1.
Claim 2, middle elements 20 and 22 extend between the first and second locking pin receivers and would serve as stabilizers which are connected as broadly claimed.
Claims 3, 11, and 16,  the attachment holes define a slot as broadly claimed and/or as best understood.  

Claim 5, the first locking pin receipt openings of the first pin receiver are respectively aligned with the second locking pin receipt openings of the second pin receiver.  
Claim 6, the first locking pin receipt opening of the first pin receiver is aligned with the second locking pin receipt opening of the second pin receiver.  
Claims 7, 12, and 17, the device is formed from a metal material – column 4, lines 12-15.
Claims 10 and 15, the relied upon first locking pin receiver extends transversely from the mounting base and is connected as broadly claimed.  The first locking pin receiver defines a plurality of spaced apart first locking pin receipt openings (26).  The relied upon second locking pin receiver extends transversely from the mounting base and is connected as broadly claimed.  The second locking pin receiver defines a plurality of spaced apart second locking pin receipt openings (26). The first locking pin receipt openings of the first pin receiver are respectively aligned with the second locking pin receipt openings of the second pin receiver.  The receivers are configured to hold chocks as broadly claimed.
With additional regard to claim 10, middle elements 20 and 22 extend between the first and second locking pin receivers and would serve as stabilizers which are connected as broadly claimed.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of Powers et al. ‘751 and/or known art practices.
Johnsen teaches all of the features of claims 9, 14, and 19 as discussed above with regard to claims 1, 10, and 15 respectively.  Moreover Johnsen teaches the chock hanger can be made of “metal or other rigid materials” but fails to specifically teach use of plastic material.
Powers teaches use of plastic material for fabricating a hanger for storing a chock – see figures 26-27 and column 10, lines 17-18.  Additionally, it is notoriously well known in the art to fabricate vehicle chock related components from plastic.
In order to create a device that is lighter weight and thereby provides for added fuel efficiency for the transport vehicle, a device that is better resistant to weather, and/or a device that relies on a simple substitution of one known material for another, it would have been obvious to one of ordinary skill in the art to fabricate the chock hanger of Johnsen from plastic in view of the teachings of Powers and/or known art practices.

Claims 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnsen ‘656 in view of known art practices.

It is notoriously well known in the art to fabricate vehicle chock related components from aluminum.
In order to create a device that is lighter and thereby provides for added fuel efficiency for the transport vehicle, a device that is better resistant to damage from oxidation, and/or a device that relies on a simple substitution of one known material for another, it would have been obvious to one of ordinary skill in the art to fabricate the chock hanger of Johnsen from aluminum in view of known art practices.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thomson et al. teaches an auto-rack railroad car accessory designed for mounting in existing sidewall panel apertures.  Additionally, Bullock teaches the use of connecting webs/gussets between upwardly directed flanges of a structure to stiffen and strengthen the device – see figure 5, column 12, lines 23-31 etc.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616